Name: 2001/182/EC: Commission decision of 8 March 2001 repealing Decision 93/351/EEC determining analysis methods, sampling plans and maximum limits for mercury in fishery products (Text with EEA relevance.)(notified under document number C(2001) 672)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  iron, steel and other metal industries;  health
 Date Published: 2001-03-16

 Avis juridique important|32001D01822001/182/EC: Commission decision of 8 March 2001 repealing Decision 93/351/EEC determining analysis methods, sampling plans and maximum limits for mercury in fishery products (Text with EEA relevance.)(notified under document number C(2001) 672) Official Journal L 077 , 16/03/2001 P. 0022 - 0023Commission decisionof 8 March 2001repealing Decision 93/351/EEC determining analysis methods, sampling plans and maximum limits for mercury in fishery products(notified under document number C(2001) 672)(Text with EEA relevance)(2001/182/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and placing on the market of fishery products(1), as last amended by Directive 97/79/EC(2) and in particular chapter V, part II, point 3.C of the Annex thereto.Whereas:(1) Commission Regulation (EC) No 466/2000(3) provides for the setting of maximum levels for certain contaminants in foodstuffs in order to protect public health and, for reasons of transparency, maximum limits for concentrations of mercury in fishery products intended for human consumption covered by Decision 93/351/EEC(4)have been integrated in that Regulation. It follows that Decision 93/351/EEC should be repealed.(2) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 93/351/EEC is repealed with effect from 5 April 2002.Article 2This Decision is addressed to the Member States.Done at Brussels, 8 March 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 15.(2) OJ L 24, 30.1.1997, p. 31.(3) See page 1 of this Official Journal.(4) OJ L 144, 16.6.1993, p. 236.